Citation Nr: 0012339	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
tension headaches due to an undiagnosed illness.

2.  Entitlement to service connection for nervousness, to 
include irritability, as a manifestation of an undiagnosed 
illness.

3.  Entitlement to service connection to loss of sleep as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for sleep convulsions 
as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.

6.  Entitlement to service connection for weight loss, loss 
of appetite and an inability to gain weight as manifestations 
of an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.

8.  Entitlement to service connection for uncontrolled 
spells, to include trembling spells, dizzy spells and 
fainting spells as manifestations of an undiagnosed illness.

9 . Entitlement to service connection for seizures as a 
manifestation of an undiagnosed illness.

10.  Entitlement to service connection for multiple joint 
pain as a manifestation of an undiagnosed illness.

11.  Entitlement to service connection for a lung condition 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 
1992.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) regional office (RO) in Columbia, South 
Carolina, that granted service connection for tension 
headaches as a manifestation of an undiagnosed illness and 
assigned a 10 percent rating.  Also in this decision the RO 
denied the veteran's claims of service connection for 
somatiform disorder, nervous condition, loss of sleep, 
irritability, emotional spells, memory loss, weight loss, 
inability to gain weight, loss of appetite, fatigue, 
tiredness, wanting to sleep all the time, neck pain, entire 
body pain, cold and clammy feet and hands, pleurisy, 
uncontrolled trembling spells, seizures, fainting spells, 
dizziness, labyrinthitis, sleep convulsions and chronic 
fatigue syndrome, all claimed as manifestations of 
undiagnosed illnesses.

At a hearing at the RO in June 1998, the issues were revised 
to include multiple manifestations for each issue.  For 
example, one issue was characterized as entitlement to 
service connection for undifferentiated somatiform disorder 
as an undiagnosed illness, also to be referred to as claims 
for nervous condition, loss of sleep, irritability, emotional 
spells, memory loss, weight loss, inability to gain weight, 
loss of appetite, fatigue, tiredness, and wanting to sleep 
all of the time.  Because each sign and symptom must be 
individually assessed in order to determine whether or not it 
is a manifestation of an undiagnosed illness or illnesses, 
each such sign or symptom for the most part should be 
characterized as a separate issue.  Consequently, based on a 
review of the different signs and symptoms claimed by the 
veteran and the governing law and regulations, the issues 
have been recharacterized as stated on the cover page.  

Also at the June 1998 RO hearing the veteran withdrew claims 
of service connection for emotional spells, tiredness, 
wanting to sleep all of the time and cold and clammy feet and 
hands, all claimed as manifestations of an undiagnosed 
illness or illnesses.


REMAND

On April 30, 1999, Change 74 was made to VA's M21-1, Part 
III, regarding the development of claims based on undiagnosed 
illnesses associated with the Gulf War.  This change 
rescinded VBA Circular 20-92-29 which had been followed in 
developing such claims.  The guidelines as contained in M21-
1, Part III, Change 74, require a thorough medical 
examination report to rule out known diagnoses and provide - 
where possible - an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate including pulmonary function studies when 
breathing problems are claimed.  

Although the veteran underwent a VA neurology examination and 
a VA psychiatric examination in July 1997, these examinations 
have been found to be insufficient to meet the requirements 
of the mandatory guidelines for Gulf War disability 
examinations.  For example, the veteran's service connection 
claim for a lung condition may possibly necessitate pulmonary 
function studies if deemed appropriate by a specialist, and 
his claim for multiple joint pain requires an orthopedic 
examination.  In regard to this latter examination, the 
veteran should be asked to identify the specific areas 
affected.  See M21-1, Part III, Change 74 (April 30, 1999).  
Also, and of significant importance, is the need to obtain 
additional medical clarification in regard to ruling out 
known diagnoses and providing - where possible - an accurate 
picture of disability for rating purposes.  This is necessary 
in view of the various speculative opinions on record that 
pertain to the etiology of the veteran's signs and symptoms. 

Lastly, the veteran reported at a July 1996 VA 
neuropsychiatric examination that in June 1996 he underwent a 
psychological evaluation for the purpose of obtaining Social 
Security Administration (SSA) benefits.  In this respect, the 
VA examiner noted that the results of this evaluation were 
not available to him.  This puts VA on notice of the 
existence of SSA records and requires VA to obtain such 
records for consideration.  Such evidence is not only 
pertinent to the veteran's claimed manifestations of 
undiagnosed illnesses, but is also pertinent to his claim for 
a rating greater than 10 percent for tension headaches due to 
an undiagnosed illness.  Tetro v. West, No. 97-1192 (U.S. 
Vet. App. Apr. 4, 2000); Collier v. Derwinski, 1 Vet. App. 
413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:

1.  The RO should request copies of up-
to-date records of any examination or 
treatment, VA or non-VA, that the veteran 
has received for any of his claimed 
symptoms, following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  All 
records obtained should be associated 
with the claims file.

2.  The RO should contact the SSA and 
request copies of all evidence that was 
considered in relation to the veteran's 
claim for SSA benefits.

3.  The RO should then schedule the 
veteran for appropriate examinations for 
his claimed signs and symptoms to include 
an orthopedic examination for 
manifestations of multiple joint pain.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
each examiner in conjunction with the 
examinations.  The purpose of these 
examinations is to identify all signs and 
symptoms that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of manifestations of each 
claimed disability should be elicited 
from the veteran.  All specialized 
testing should be completed as deemed 
necessary by the examiner in include 
pulmonary function studies for the 
veteran's service connection claim for 
pleurisy.  The examination reports should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should expressly state an opinion as to 
whether each identifying sign, symptom or 
condition is attributable to a known 
clinical diagnosis.  For those symptoms 
and conditions that are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2).  Each examiner 
should express his or her opinion as to 
when each such symptoms or condition 
initially manifested itself and whether 
it is to be regarded as "chronic" 
(i.e., as having existed for six months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six month period).  
Finally, if deemed necessary by the 
examiner for a full and complete 
evaluation of the veteran's claimed 
disabilities, the veteran should be 
hospitalized for observation and 
examination.  38 C.F.R. § 17.41 (1999); 
M21-Part VI, 1.02(f).  All opinions 
expressed should be supported by 
reference to pertinent evidence.

It is imperative for the examiners to 
follow the guidelines for conducting Gulf 
war examinations set forth in VA 
Information Letter 10-98-101 (April 28, 
1998).  Examinations that fail to conform 
to these guidelines must be returned as 
inadequate.

4.  The RO should then review the record 
to insure that the additional development 
requested by the Board has been properly 
completed and should take any required 
remedial action.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Upon completion of the requested 
development of record, the RO should 
again review the veteran's claims for 
service connection for manifestations of 
an undiagnosed illness or illnesses as 
well as his claim for a rating greater 
than 10 percent for service-connected 
tension headaches due to an undiagnosed 
illness, with consideration given to all 
of the evidence added to the claims file 
since the August 1998 Supplemental 
Statement of the Case.  If the action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a new Supplemental 
Statement of the Case and be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional records and medical information.  No 
inference should be drawn regarding the final disposition of 
the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





